EXHIBIT 10.72

AMENDED AND RESTATED

ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT

THIS AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE INDEMNIFICATION
AGREEMENT (this "Agreement"), made as of December 29, 2006, is by CONTINENTAL
TOWERS, L.L.C., a Delaware limited liability company, (the "Borrower"), whose
address is c/o Prime Group Realty Trust, 77 West Wacker Drive, Suite 3900,
Chicago, Illinois 60601, in favor of WELLS FARGO BANK, N.A., as trustee for the
registered holders of COBALT CMBS COMMERCIAL MORTGAGE TRUST 2006-C1, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C1 (together with its successors
and assigns, "Lender"), having an address at c/o CWCapital LLC, One Charles
River Place, 63 Kendrick Street, Needham, Massachusetts 02494.

W I T N E S S E T H:

WHEREAS, Lender has extended to Borrower a loan in the principal amount of
SEVENTY-THREE MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($73,600,000.00)
(the "Loan"); and

WHEREAS, the Loan is evidenced by an Amended and Restated Promissory Note dated
of even date herewith (the "Note"), executed by Borrower and payable to the
order of Lender in the principal amount of the Loan and is secured by an Amended
and Restated Mortgage, Security Agreement and Fixture Financing Statement dated
of even date herewith (the "Security Instrument"), made by Borrower in favor of
Lender, encumbering the real property, buildings, structures and other
improvements described therein (collectively, the "Property") and by other
documents and instruments (the Note, the Security Instrument and such other
documents and instruments, as the same may from time to time be amended,
consolidated, renewed or replaced, being collectively referred to herein as the
"Loan Documents"); and

WHEREAS, as a condition to making the Loan, Lender has required that Borrower
indemnifies Lender with respect to hazardous wastes on, in, under or affecting
the Property as herein set forth.

NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower hereby covenants and agrees for the benefit of Lender, as follows:

1.            Indemnity. Borrower hereby assumes liability for, and hereby
agrees to pay, protect, defend (at trial and appellate levels) and with
attorneys, consultants and experts acceptable to Lender, and save Lender
harmless from and against, and hereby indemnifies

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 1

43412-20/Continental Towers



Lender from and against any and all liens, damages, losses, liabilities,
obligations, settlement payments, penalties, assessments, citations, directives,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements and expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys', consultants' and experts' fees and
disbursements actually incurred in investigating, defending, settling or
prosecuting any claim, litigation or proceeding) (collectively "Costs") which
may at any time be imposed upon, incurred by or asserted or awarded against
Lender or the Property, and arising directly or indirectly from or out of:
(i) the violation of any local, state or federal law, rule or regulation
pertaining to environmental regulation, contamination or clean-up (collectively,
"Environmental Laws"), including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq. and 40 CFR §302.1 et seq.), the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. §6901 et seq.), The Federal Water Pollution Control Act
(33 U.S.C. §1251 et seq. and 40 CFR §116.1 et seq.), and the Hazardous Materials
Transportation Act (49 U.S.C. §1801 et seq.), and the regulations promulgated
pursuant to said laws, all as amended, relating to or affecting the Property,
whether or not caused by or within the control of Borrower; (ii) the presence,
release or threat of release of any hazardous, toxic or harmful substances,
wastes, materials, pollutants or contaminants (including, without limitation,
asbestos, polychlorinated biphenyls, petroleum products, flammable explosives,
radioactive materials, infectious substances or raw materials which include
hazardous constituents) or any other substances or materials which are included
under or regulated by Environmental Laws (collectively, "Hazardous Substances"),
on, in, under or effecting all or any portion of the Property or any surrounding
areas, regardless of whether or not caused by or within the control of Borrower;
(iii) the failure by Borrower to comply fully with the terms and conditions of
this Agreement; (iv) the breach of any representation or warranty contained in
this Agreement; or (v) the enforcement of this Agreement, including, without
limitation, the cost of assessment, containment and/or removal of any and all
Hazardous Substances from all or any portion of the Property or any surrounding
areas, the cost of any actions taken in response to the presence, release or
threat of release of any Hazardous Substances on, in, under or affecting any
portion of the Property or any surrounding areas to prevent or minimize such
release or threat of release so that it does not migrate or otherwise cause or
threaten danger to present or future public health, safety, welfare or the
environment, and costs incurred to comply with the Environmental Laws in
connection with all or any portion of the Property or any surrounding areas.
"Costs" as used in this Agreement shall also include (without double counting to
the extent such diminution is already reflected in the costs covered above) any
diminution in the value of the security afforded by the Property or any future
reduction of the sales price of the Property by reason of any matter set forth
in this Paragraph 1; provided, however, the costs attributable to diminution in
value as described herein shall not exceed the outstanding indebtedness
evidenced by the Note plus any costs incurred by Lender in disposing of the
Property or the Loan and shall be payable if and only to the extent such
diminution or reduction results in a damage or loss to Lender as a result of its
inability to recover the outstanding indebtedness upon disposing of the Property
or the Loan by Lender or an affiliated entity. The foregoing indemnity shall
specifically not include any such costs relating to Hazardous Substances which
are initially placed on, in or under the Property after foreclosure or other
taking of title to the Property by Lender or its successors or assignee or a
purchaser at a foreclosure or a grantee of a deed in lieu of foreclosure.

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 2

43412-20/Continental Towers



2.            Representations Regarding Hazardous Substances. Borrower hereby
represents and warrants to and covenants and agrees with Lender as follows:

(a)          To the best of Borrower's knowledge, information and belief, after
due inquiry and investigation, and except as otherwise disclosed in the Phase I
Report (as defined in the Security Instrument) the Property is not in violation
of any Environmental Law;

(b)          To the best of Borrower's knowledge, information and belief, after
due inquiry and investigation, and except as otherwise disclosed in the Phase I
Report (as defined in the Security Instrument) no Hazardous Substances are
located on or have been handled, generated, stored, processed or disposed of on
or released or discharged from the Property (including underground
contamination) except for those substances used in the ordinary course of
business and in compliance with all Environmental Laws;

(c)          The Property is not subject to any private or governmental lien or
judicial or administrative notice or action relating to Hazardous Substances;

(d)          To the best of Borrower's knowledge and belief, after due inquiry
and investigation, and except as otherwise disclosed in the Phase I Report,
there are no existing or closed underground storage tanks or other underground
storage receptacles for Hazardous Substances on the Property;

(e)          Borrower has received no notice of, and to the best of Borrower's
knowledge and belief, there exists no investigation, action, proceeding or claim
by any agency, authority or unit of government or by any third party which could
result in any liability, penalty, sanction or judgment under any Environmental
Laws with respect to any condition, use or operation of the Property nor does
Borrower know of any basis for such a claim; and

(f)           Borrower has received no notice that, and to the best of
Borrower's knowledge and belief, there has been no claim by any party that, any
use, operation or condition of the Property has caused any nuisance or any other
liability or adverse condition on any other property nor does Borrower know of
any basis for such a claim.

 

3.

Covenants of Borrower.

(a)          Borrower shall keep or cause the Property to be kept free from
Hazardous Substances (except those substances used and stored by Borrower or any
tenant of the Property in the ordinary course of its business and in compliance
with all Environmental Laws and, if applicable, its Lease), shall not install or
use any underground storage tanks, shall expressly prohibit the use, generation,
handling, storage, production, processing and disposal of Hazardous Substances
by all tenants of space in the Improvements (except those substances used in the
ordinary course of business and in compliance with all Environmental Laws and
its Lease), and, without limiting the generality of the foregoing,

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 3

43412-20/Continental Towers



during the term of this Agreement, shall not install in the Improvements or
permit to be installed in the Improvements asbestos or any substance containing
asbestos.

(b)          Borrower shall promptly notify Lender should Borrower become aware
of (i) any Hazardous Substances, or other potential environmental problem or
liability, with respect to the Property, (ii) any lien, action or notice
affecting the Property or Borrower resulting from any violation or alleged
violation of the Environmental Law, (iii) the institution of any investigation,
inquiry or proceeding concerning Borrower or the Property pursuant to any
Environmental Law or otherwise relating to Hazardous Substances, or (iv) the
discovery of any occurrence, condition or state of facts which would render any
representation or warranty contained in this Agreement incorrect in any material
respect if made at the time of such discovery. Borrower shall, promptly and when
and as required and regardless of the source of the contamination, at their own
expense, take all actions as shall be necessary or advisable for the clean-up of
any and all portions of the Property or other affected property, including,
without limitation, all investigative, monitoring, removal, containment and
remedial actions in accordance with all applicable Environmental Laws (and in
all events in a manner reasonably satisfactory to Lender), and shall further pay
or cause to be paid, at no expense to Lender, all clean-up, administrative and
enforcement costs of applicable governmental agencies which may be asserted
against the Property. In the event Borrower fails to do so, Lender may, upon not
less than ten (10) days prior written notice to Borrower, cause the Property or
other affected property to be freed from any Hazardous Substances or otherwise
brought into conformance with Environmental Laws and any reasonable
out-of-pocket costs incurred in connection therewith shall be included in Costs
and shall be paid by Borrower in accordance with the terms of Paragraph 4(c)
hereof. In furtherance of the foregoing, Borrower hereby grants to Lender access
to the Property and an irrevocable license to remove any items deemed by Lender
to be Hazardous Substances and to do all things Lender shall reasonably deem
necessary to bring the Property into conformance with Environmental Laws.

(c)          Upon the written request of Lender, at any time and from time to
time after the occurrence of and during the continuance of an Event of Default
under this Agreement or the Loan Documents or at such other time as Lender has
determined (in the exercise of its good faith judgment but in no event more than
one (1) time in any consecutive twelve (12) month period absent the occurrence
and continuance of an Event of Default) that reasonable grounds exist to believe
that Hazardous Substances are or have been released, stored or disposed of on or
around the Property in violation of the Environmental Laws, Borrower shall
provide, at Borrower's sole expense, an inspection or audit of the Property
prepared by a hydrogeologist or environmental engineer or other appropriate
consultant reasonably approved by Lender indicating the presence or absence of
Hazardous Substances on the Property in violation of Environmental Laws or an
inspection or audit of the improvements located on the Property prepared by an
engineering or consulting firm reasonably acceptable to Lender indicating the
presence or absence of friable asbestos or substances containing asbestos on the
Property. If Borrower fails to provide such inspection or audit within sixty
(60) days after such

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 4

43412-20/Continental Towers



written request, Lender may, upon not less than ten (10) days prior written
notice to Borrower, order the same, and Borrower hereby grants to Lender access
to the Property and an irrevocable license to undertake such inspection or
audit. The cost of such inspection or audit shall be included in Costs and shall
be paid by Borrower in accordance with the terms of Paragraph 4(c) hereof. If no
Event of Default has occurred and is continuing and in the event Lender requests
any such inspection or audit more than one (1) time in any consecutive twelve
(12) month period, Lender shall have the right to obtain such additional audit
or inspection at Lender's sole cost and expense.

 

4.

Indemnification Procedures.

(a)          If any action shall be brought against Lender based upon any of the
matters for which Lender is indemnified hereunder, Lender shall notify Borrower
in writing thereof and Borrower shall promptly assume the defense thereof,
including, without limitation, the employment of counsel reasonably acceptable
to Lender and the negotiation of any settlement; provided, however, that any
failure of Lender to notify Borrower of such matter shall not impair or reduce
the obligations of Borrower hereunder. Lender shall have the right, at the
expense of Borrower (which expense shall be included in Costs), to employ
separate counsel in any such action and to participate in the defense thereof.
In the event Borrower shall fail to discharge or undertake to defend Lender
against any claim, loss or liability for which Lender is indemnified hereunder,
Lender may, at its sole option and election, defend or settle such claim, loss
or liability. The liability of Borrower to Lender hereunder shall be
conclusively established by such settlement, provided such settlement is made in
good faith, the amount of such liability to include both the settlement
consideration and the costs and expenses, including, without limitation
attorneys' fees and disbursements, incurred by Lender in effecting such
settlement. In such event, such settlement consideration, costs and expenses
shall be included in Costs and Borrower shall pay the same as hereinafter
provided. Lender's good faith in any such settlement shall be conclusively
established if the settlement is made on the advice of independent legal counsel
for Lender.

 

(b)

Borrower shall not, without the prior written consent of Lender:

(i)           settle or compromise any action, suit, proceeding or claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to Lender of a full and
complete written release of Lender (in form, scope and substance satisfactory to
Lender in its sole discretion) from all liability in respect of such action,
suit, proceeding or claim and a dismissal with prejudice of such action, suit,
proceeding or claim; or

(ii)          settle or compromise any action, suit, proceeding or claim in any
manner that may adversely affect Lender or obligate Lender to pay any sum or
perform any obligation as determined by Lender in its sole discretion.

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 5

43412-20/Continental Towers



(c)          All Costs shall be immediately reimbursable to Lender when and as
incurred and, in the event of any litigation, claim or other proceeding, without
any requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Borrower shall pay to Lender any and all Costs within ten
(10) business days after written notice from Lender itemizing the amounts
thereof incurred to the date of such notice. In addition to any other remedy
available for the failure of Borrower to periodically pay such Costs, such
Costs, if not paid within said ten business day period, shall bear interest at
the Default Interest Rate (as defined in the Note).

5.            Reinstatement of Obligations. If at any time all or any part of
any payment made by Borrower or received by Lender from Borrower under or with
respect to this Agreement is or must be rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Borrower), then the obligations of Borrower hereunder shall,
to the extent of the payment rescinded or returned, be deemed to have continued
in existence, notwithstanding such previous payment made by Borrower, or receipt
of payment by Lender, and the obligations of Borrower hereunder shall continue
to be effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Borrower had never been made.

6.            Waivers by Borrower. To the extent permitted by law, Borrower
hereby waives and agrees not to assert or take advantage of:

(a)          Any right to require Lender to proceed against any other person or
to proceed against or exhaust any security held by Lender at any time or to
pursue any other remedy in Lender's power or under any other agreement before
proceeding against Borrower;

 

(b)

The defense of the statute of limitations in any action hereunder;

(c)          Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons;

(d)          Demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Lender, any endorser or
creditor of Borrower or any other person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Lender;

 

(e)

Any defense based upon an election of remedies by Lender;

(f)           Any right or claim of right to cause a marshalling of the assets
of Borrower;

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 6

43412-20/Continental Towers



(g)          Any principle or provision of law, statutory or otherwise, which is
or might be in conflict with the terms and provisions of this Agreement;

(h)          Any duty on the part of Lender to disclose to Borrower any facts
Lender may now or hereafter know about the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Borrower intends to assume or has reason to believe that such
facts are unknown to Borrower or has a reasonable opportunity to communicate
such facts to Borrower, it being understood and agreed that Borrower is fully
responsible for being and keeping informed of the condition of the Property and
of any and all circumstances bearing on the risk that liability may be incurred
by Borrower hereunder;

(i)           Any lack of notice of disposition or of manner of disposition of
any collateral for the Loan;

(j)           Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;

(k)          Any lack of commercial reasonableness in dealing with the
collateral for the Loan;

(l)           Any deficiencies in the collateral for the Loan or any deficiency
in the ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(m)         An assertion or claim that the automatic stay provided by 11 U.S.C.
§362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Borrower) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Borrower or the collateral for the Loan;

(n)          Any modifications of the Loan Documents or any obligation of
Borrower relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;

(o)          All rights and remedies accorded by applicable law to Borrower or
guarantors, except any rights of subrogation which Borrower may have, provided
that the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 7

43412-20/Continental Towers



subrogation rights including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Lender; and

(p)          Any action, occurrence, event or matter consented to by Borrower
under Section 7(h) hereof, under any other provision hereof, or otherwise.

 

7.

General Provisions.

(a)          Fully Recourse. All of the terms and provisions of this Agreement
are recourse obligations of Borrower and not restricted by any limitation on
personal liability.

(b)          Secured Obligations. This Agreement, the payment of all sums due
hereunder and the performance and discharge of each and every obligation,
covenant and agreement of Borrower contained herein, are, and shall be deemed to
be, secured by the Security Instrument.

(c)          Survival. This Agreement shall be deemed to be continuing in nature
and shall remain in full force and effect and shall survive the payment of the
indebtedness evidenced and secured by the Loan Documents and the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full.

(d)          No Recourse Against Lender. Borrower shall not have any right of
recourse against Lender by reason of any action Lender may take or omit to take
under the provisions of this Agreement or under the provisions of any of the
Loan Documents.

(e)          Reservation of Rights. Nothing contained in this Agreement shall
prevent or in any way diminish or interfere with any rights or remedies,
including, without limitation, the right to contribution, which Lender may have
against Borrower or any other party under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (codified at Title 42 U.S.C.
§9601 et seq.), as it may be amended from time to time, or any other applicable
federal, state or local laws, all such rights being hereby expressly reserved.

(f)           Financial Statements. Borrower hereby agrees, as a material
inducement to Lender to make the Loan to Borrower, to furnish to Lender promptly
upon demand by Lender current and dated financial statements certified by or on
behalf of Borrower detailing the assets and liabilities of Borrower, in form and
substance acceptable to Lender. Borrower hereby warrants and represents unto
Lender that any and all balance sheets, net worth statements and other financial
data which have heretofore been given or may hereafter be given to Lender with
respect to Borrower did or will at the time of such delivery fairly and
accurately present the financial condition of Borrower.

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 8

43412-20/Continental Towers



(g)          Rights Cumulative; Payments. Lender's rights under this Agreement
shall be in addition to all rights of Lender under the Note, the Security
Instrument and the other Loan Documents. FURTHER, PAYMENTS MADE BY BORROWER
UNDER THIS AGREEMENT SHALL NOT REDUCE IN ANY RESPECT BORROWER'S OBLIGATIONS AND
LIABILITIES UNDER THE NOTE, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS.

(h)          No Limitation on Liability. Borrower hereby consents and agrees
that Lender may at any time and from time to time without further consent from
Borrower take any of the following actions, and the liability of Borrower under
this Agreement shall be unconditional and absolute and shall in no way be
impaired or limited by any of the following events, whether occurring with or
without notice to Borrower or with or without consideration: (i) any extensions
of time for performance required by any of the Loan Documents or extension or
renewal of the Note; (ii) any sale, assignment or foreclosure of the Note, the
Security Instrument or any of the other Loan Documents or any sale or transfer
of the Property; (iii) any change in the composition of Borrower; (iv) the
accuracy or inaccuracy of the representations and warranties made by Borrower
herein or in any of the Loan Documents; (v) the release of Borrower or of any
other person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender's voluntary act or otherwise; (vi) the release or
substitution in whole or in part of any security for the Loan; (vii) Lender's
failure to record the Security Instrument or to file any financing statement (or
Lender's improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the Loan;
(viii) the modification of the terms of any one or more of the Loan Documents;
or (ix) the taking or failure to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Loan
Documents or any collateral for the Loan, nor any course or dealing with
Borrower or any other person, shall limit, impair or release Borrower's
obligations hereunder, effect this Agreement in any way or afford Borrower any
recourse against Lender. Nothing contained in Section shall be construed to
require Lender to take or refrain from taking any action referred to herein.

(i)           Entire Agreement; Amendment; Severability. This Agreement contains
the entire agreement between the parties respecting the matters herein set forth
and supersedes (except as to the Security Instrument) all prior agreements,
whether written or oral, between the parties respecting such matters. Any
amendments or modifications hereto, in order to be effective, shall be in
writing and executed by the parties hereto. A determination that any provision
of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and any determination that
the application of any provision of this Agreement to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to any other persons or circumstances.

(j)           Governing Law; Binding Effect; Waiver of Acceptance. This
Agreement shall be governed by and construed in accordance with the laws of the
State in which the

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 9

43412-20/Continental Towers



Property is located, except to the extent that the applicability of any of such
laws may now or hereafter be preempted by Federal law, in which case such
Federal law shall so govern and be controlling. This Agreement shall bind
Borrower and the heirs, personal representatives, successors and assigns of
Borrower and shall inure to the benefit of Lender and the officers, directors,
shareholders, agents and employees of Lender and their respective heirs,
successors and assigns. Notwithstanding the foregoing, subject to Borrower's
rights under the Security Instrument, Borrower shall not assign any of its
rights or obligations under this Agreement without the prior written consent of
Lender, which consent may be withheld by Lender in its sole discretion. Borrower
hereby waives any acceptance of this Agreement by Lender, and this Agreement
shall immediately be binding upon Borrower.

(k)          Notice. All notices, demands, requests or other communications to
be sent by one party to the other hereunder or required by law shall be in
writing and shall be deemed to have been validly given or served by delivery of
the same in person to the intended addressee, or by depositing the same with
Federal Express or another reputable private courier service for next business
day delivery to the intended addressee at the address designated in the Security
Instrument for notices, or by depositing the same in the United States mail,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the intended addressee at its address set forth on the first page
of this Agreement or at such other address as may be designated by such party as
herein provided. All notices, demands and requests shall be effective upon such
personal delivery, or one (1) business day after being deposited with the
private courier service, or two (2) business days after being deposited in the
United States mail as required above. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
as herein required shall be deemed to be receipt of the notice, demand or
request sent. By giving to the other party hereto at least fifteen (15) days'
prior written notice thereof in accordance with the provisions hereof, the
parties hereto shall have the right from time to time to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.

(l)           No Waiver; Time of Essence; Business Days. The failure of any
party hereto to enforce any right or remedy hereunder, or to promptly enforce
any such right or remedy, shall not constitute a waiver thereof nor give rise to
any estoppel against such party nor excuse any of the parties hereto from their
respective obligations hereunder. Any waiver of such right or remedy must be in
writing and signed by the party to be bound. This Agreement is subject to
enforcement at law or in equity, including actions for damages or specific
performance. Time is of the essence hereof. The term "business day" as used
herein shall mean a weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in New York, New York are authorized by law to
be closed.

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 10

43412-20/Continental Towers



(m)         Captions for Convenience. The captions and headings of the sections
and paragraphs of this Agreement are for convenience of reference only and shall
not be construed in interpreting the provisions hereof.

(n)          Attorneys' Fees. In the event it is necessary for Lender to retain
the services of an attorney or any other consultants in order to enforce this
Agreement, or any portion thereof, Borrower agrees to pay to Lender any and all
actual, out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys' fees, incurred by Lender as a result thereof and such
actual, out-of-pocket costs, fees and expenses shall be included in Costs.

(o)          Successive Actions. A separate right of action hereunder shall
arise each time Lender acquires knowledge of any matter indemnified by Borrower
under this Agreement. Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Borrower hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

(p)          Joint and Several Liability. Notwithstanding anything to the
contrary contained herein, if there are multiple Borrowers, the obligations and
liabilities of each such person or entity hereunder shall be joint and several.

(q)          Reliance. Lender would not make the Loan to Borrower without this
Agreement. Accordingly, Borrower intentionally and unconditionally enters into
the covenants and agreements as set forth above and understand that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.

(r)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page. Any signature page of this Agreement may be detached from
any counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.

 

(s)

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (A) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE OF ILLINOIS OVER ANY SUIT, ACTION OR
PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS AGREEMENT,

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 11

43412-20/Continental Towers



(B) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN COOK COUNTY, ILLINOIS,
(C) SUBMIT TO THE JURISDICTION OF SUCH COURTS, AND, (D) TO THE FULLEST EXTENT
PERMITTED BY LAW, AGREE THAT NEITHER OF THEM WILL BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWER
FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO THE BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN
SECTION 7(k) HEREOF, AND CONSENT AND AGREE THAT SUCH SERVICE SHALL CONSTITUTE IN
EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW). NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EITHER PARTY MAY REMOVE
TO FEDERAL COURT, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUIT, ACTION, OR
PROCEEDING FILED IN STATE COURT.

BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT
OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF ITS DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OR THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(t)           Waiver by Borrower. Borrower covenants and agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Borrower shall not seek a supplemental stay or otherwise, pursuant to
11 U.S.C. §105 or any other provision of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case
law, or otherwise) of any jurisdiction whatsoever, now or hereafter in effect,
which may be or become applicable, to stay, interdict, condition, reduce or
inhibit the ability of Lender to enforce any rights of Lender against Borrower
by virtue of this Agreement or otherwise.

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 12

43412-20/Continental Towers



(u)          Amendment and Restatement. This Amended and Restated Environmental
and Hazardous Substances Indemnification Agreement, together with that certain
Amended and Restated Environmental and Hazardous Substances Indemnification
Agreement dated as of the date hereof executed by Guarantor for the benefit of
Lender with respect to the Other Loan (as defined in the Security Instrument)
(the "Other Agreement") shall amend, restate, and replace in its entirety that
certain Environmental and Hazardous Substances Indemnification Agreement dated
as of November 21, 2006 executed by Borrower and Continental Towers Associates
III, LLC, a Delaware limited liability company, for the benefit of CWC Capital
LLC, a Massachusetts limited liability company ("CWC") (the "Original
Agreement"). CWC assigned the entirety of its interest in the Loan Documents
(including the Original Agreement) to Lender on December 21, 2006. All terms,
conditions and obligations of the Original Agreement shall remain in full force
and effect as assigned to Lender and as amended and restated herein and in the
Other Agreement and in its entirety, and all rights and remedies provided for
therein shall be preserved to Lender. Nothing contained herein or done pursuant
hereto shall affect or be construed to affect the priority of the lien or
security interest securing the Loan over the priority of other liens, charges,
encumbrances or other security interests. Borrower does hereby confirm, ratify
and reaffirm the obligations contained in the Original Agreement, as assigned to
Lender and as amended and restated hereby and by the Other Agreement in its
entirety.

[The remainder of this page intentionally left blank.]

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT - Page 13



43412-20/Continental Towers

 

IN WITNESS WHEREOF, Borrower have executed this Environmental and Hazardous
Substance Indemnification Agreement as of the day and year first above written.

 

BORROWER:

 

CONTINENTAL TOWERS, L.L.C.,
a Delaware limited liability company

By:   CTA GENERAL PARTNER, LLC,
a Delaware limited liability company,
its sole member

By:   CTA MEMBER, INC.,
a Delaware corporation,
its managing member

By:[s] Paul G. Del Vecchio  

Name:      Yochanan Danziger,
                    by Paul G. Del Vecchio,
                    Attorney-In-Fact
Title:         President

 

 

 

AMENDED AND RESTATED ENVIRONMENTAL AND HAZARDOUS SUBSTANCE

INDEMNIFICATION AGREEMENT – Signature Page

43412-20/Continental Towers

 

 